DETAILED ACTION
Status of Claims
This action is in reply to the application/communication filed on 5 March, 2020.
Claims 2 – 20, 34 and 37 have been cancelled.
Claim 35 has been amended.
Claims 1, 21 – 33, 35, 36 and 38 – 44 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 1 is representative. Claim 1 recites:
A method comprising:
obtaining at least one image of a patient generated by a medical imaging device;
receiving one or more notes pertaining to the at least one image from an operator of the medical imaging device;
storing a clean set of images including the at least one image in at least one server;
annotating the at least one image with the one or more notes to generate a set of annotated images;
tagging the set of annotated images as non-persistent;
storing the set of annotated images in the at least one server;
providing to a physician both the clean set of images and the annotated set of images of the patient stored in the at least one server; and
automatically deleting one or more images tagged as non-persistent from the at least one server after review thereof by the physician. 
Claim 41 recites medium with instructions executed by a processor, and Claim 21 recites a system that executes the steps of the method recited in Claim 1.
Claims 1, 21 – 33, 35, 36 and 38 – 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
annotating the at least one image with the one or more notes to generate a set of annotated images;
tagging the set of annotated images as non-persistent;
providing to a physician both the clean set of images and the annotated set of images of the patient; and
deleting one or more images tagged as non-persistent after review thereof by the physician. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 1, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The claims recite a process for obtaining an image of a patient and notes from the As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
	Examiner notes that many of the steps can be performed manually/mentally by the operator or physician. For example entering notes to annotate an image is inherently a mental process where the operator formulates the note in their mind and enter the note at a terminal. Similarly, tagging images for deletion is disclosed as selecting (or deselecting) a check box in a user interface is an ordinary mental process. Providing notes to the physician may be performed verbally or in writing, except for the generic computer implementation. The physician determines what information in the notes, if any, to include in the report. “Given that the supplemental content supplied by the sonographer does not properly belong in the patient’s medical record unless incorporated by the reviewing physician, it may be tagged for deletion. . .” (0022). The claims merely automate this known manual process using generic computers. The purported 
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
obtaining at least one image of a patient generated by a medical imaging device;
receiving one or more notes pertaining to the at least one image from an operator of the medical imaging device;
storing a clean set of images including the at least one image in at least one server;
storing the set of annotated images in the at least one server;
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of  
The server is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Obtaining images and operator notes using conventional devices is an insignificant extra-solution activity – i.e. a data gathering step. Similarly, storing images and annotations is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract information management process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract information management process. Obtaining and storing images and operator notes is a conventional hospital workflow, even according to the specification. Receiving information is also well-understood, routine and conventional computer function – i.e. Symantec, TLI, OIP and buySAFE. Additionally, storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. For example, the specification discloses that scanning a patient, making notes, transferring images to a server, communicating notes to the physician, and the physician dictating a report is a conventional hospital workflow. The disclosure of these techniques indicates that they are well-known in the art. Similarly, the physician dictating a report after having received the sonographer’s notes, comments, observations and thoughts, inherently includes deciding what information from the sonographer to include in the report, and what information to discard, a fact for which Examiner takes Official Notice. 
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a medical imaging device, a server, an operator terminal, a physician terminal). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The claims dependent on Claim 21 add additional features including those that merely types of images retained in a record (22); types of imaging devices (23); DICOM server (24); custom DICOM tags (25); deletion after review, after closing the exam, periodically (26 – 28); information excluded from notes (29); presenting clean and annotated images using different exam numbers (32); those that recite additional abstract ideas including: selecting notes/additional notes to be included in a report (30, 40); receiving, tagging storing ,presenting and deleting tagged photographs, audio recordings and additional notes (33, 35, 36, 38, 39 tagging images (31); ; those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 21 – 33, 35, 36 and 38 - 41 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21 – 24, 26 - 33, 35, 36 and 38 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann et al.: (US PGPUB 2009/0054768 A1) in view of Janakiraman et al.: (US 9,888,143 B1).
CLAIMS 1, 21, 36 and 41
Halmann discloses a method and apparatus for voice recording with ultrasound imaging that includes the following limitations:
obtaining at least one image of a patient generated by a medical imaging device; (Halmann 0005, 0018);
receiving one or more notes/audio recordings pertaining to the at least one image from an operator of the medical imaging device; (Halmann 0003, 0005, 0019, 0020);
storing a clean set of images including the at least one image in at least one server; (Halmann 0005, 0006, 0021, 0034);
annotating the at least one image with the one or more notes/audio recordings to generate a set of annotated images; (Halmann 0020, 0028, 0033, 0036, 0037, 0042, 0046, 0051);
storing the set of annotated images in the at least one server; (Halmann 0005, 0006);
providing to a physician both the clean set of images and the annotated set of images of the patient stored in the at least one server; (Halmann 0005, 0029, 0048 – 0051); and
deleting one or more (annotated) images tagged as non-persistent from the at least one server after review thereof by the physician; (Halmann 0005, 0051). 
Halmann discloses an ultrasound imaging system that provides for recording notes of a sonographer during an imaging session using voice recording and voice to text conversion. A processor receives an image file and a voice recording file related to the image, stores the image file and the voice recording file in association with one another and annotates the image using icons or text obtained from the voice recording. The image and annotations are provided to a physician for review. The physician may play the recording and then delete the recording icons from the image.
With respect to the following limitations:
tagging the set of annotated images as non-persistent; automatically deleting one or more images tagged as non-persistent from the at least one server after review thereof; (Janakiraman col. 2 line 38 – 58, col. 3 line 51 – 67, col 4 line 18 – 35).


Examiner observes that the term “notes” recited in the claims is described in the specification such that “notes may exclude standard measurements, calculations, and identification of anatomical structures being imaged . . . Instead, notes may reflect observations or findings of the operator. . .” (0004). However, the independent claims are not so limited. One of ordinary skill in the art may broadly but reasonably interpret “notes” as including these measurements, calculations and structure identifications, which are construed as “observations or findings”. Nonetheless, Halmann teaches “notes” that may include both measurements and anatomical structure identifications (0037, 0042), and “summary diagnosis and/or overall findings” or “features of interest”. (0046, 0051).
CLAIMS 22 – 24, 29 and 30
The combination of Halmann/Janakiraman discloses the limitations above relative to Claim 21. 
wherein the physician terminal is configured to include one or more images from the clean set of images in a medical record or chart of the patient without including any of the images tagged as non-persistent; (Halmann 0051) – disclosing that the annotations may be deleted;
wherein the medical imaging device is selected from the group consisting of an ultrasound imaging device, an X-ray imaging device, a computed tomography (CT) imaging device, a magnetic resonance imaging (MRI) device, and a positron-emission tomography (PET) imaging device; (Halmann 0005) – disclosing an ultrasound system;
wherein the at least one server comprises a Digital Imaging and Communications in Medicine (DICOM) server; (Halmann 0035) - disclosing DICOM storage;
wherein the one or more notes exclude standard measurements, calculations, and identifications of anatomical structures being imaged by the medical imaging device; (Halmann 0042, 0046) – disclosing notes that include a summary diagnosis and/or an overall finding in addition to standard measurements and landmark identifications;
wherein the physician terminal is further configured to allow the physician to selectively insert one or more notes from the operator into an examination report; (Halmann 0051); – disclosing that the annotations may be deleted.
CLAIMS 26, 28 and 31
The combination of Halmann/Janakiraman discloses the limitations above relative to Claim 21. Additionally, Janakiraman discloses the following limitations:
wherein the at least one server is configured to automatically delete the one or more images tagged as non-persistent in response to review thereof by the physician; 
wherein the at least one server is configured to periodically delete the one or more images tagged as non-persistent; (Janakiraman col. 2 line 38 – 46);
wherein the operator terminal is configured to tag an operator-selected annotated image as non-persistent; (Janakiraman col. 3 line 51 – 67).
Janakiraman discloses a method and system that allows a user to tag images for deletion and then, after a desired time period, (i.e. periodically); or in response to a review; deleting the tagged images. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the ultrasound system of Halmann so as to have included tagging images for deletion and automatically deleting the tagged images periodically, in accordance with the teaching of Janakiraman, in order to insure that inappropriate information is not stored in a patient record. For example, the present specification discloses that it is “given that the supplemental content supplied by the sonographer does no properly belong in the patient’s medical record unless incorporated by the reviewing physician”; making tagging and deleting such information, after review: obvious to one of ordinary skill in the art.
CLAIMS 33 and 35
The combination of Halmann/Janakiraman discloses the limitations above relative to Claim 21. Claims 33 and 35 recite limitations that are similar to those in Claim 21, adding receiving, tagging, storing, presenting and deleting photographs to the notes in Claim 21. Halmann does not disclose photographs. Janakiraman discloses photographs including photographs of notes and documents taken by smartphones. The present specification discloses providing photographs of anatomical drawings made by hand the operator. Therefore, it would have been obvious to one of 
CLAIMS 38 - 40
The combination of Halmann/Janakiraman discloses the limitations above relative to Claim 21. Claims 38 - 40 recite limitations that are similar to those in Claim 21, adding receiving, tagging, storing, presenting and deleting additional notes to the notes in Claim 21.  Receiving, tagging, storing, presenting and deleting additional notes merely duplicates the process recited in Claims 21 and 30, and are rejected on the same basis. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the ultrasound system of Halmann so as to have included receiving, tagging, storing, presenting and deleting additional notes, merely as a duplication of parts, in order to insure that all pertinent information is conveyed to the physician.
CLAIM 27
The combination of Halmann/Janakiraman discloses the limitations above relative to Claim 21. With respect to the following limitations:
wherein the at least one server is configured to automatically delete the one or more images tagged as non-persistent in response generation or closing of an examination report by the physician.
Janakiraman discloses deleting images tagged for deletion periodically, but not when a report is closed.  Nonetheless, it would have been obvious to delete information not selected for inclusion in an ultrasound exam report when the report is completed, merely as a matter of 
CLAIM 32
The combination of Halmann/Janakiraman discloses the limitations above relative to Claim 21. With respect to the following limitations:
wherein the physician terminal is configured to separately present the clean set of images and the annotated set of images to the physician under different examination identification numbers.
Halmann discloses storing images and notes in separate files, which may be broadly construed as an “examination number”.  Nonetheless, it would have been obvious to store clean images and annotated non-persistent images as separate examinations, merely as a matter of design choice – i.e. a choice of what to name the different files in Halmann
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann et al.: (US PGPUB 2009/0054768 A1) in view of Janakiraman et al.: (US 9,888,143 B1) in view of Tochilnik et al.: (US PGPUB 2016/0357918 A1).
CLAIM 25
The combination of Halmann/Janakiraman discloses the limitations above relative to Claim 21. With respect to the following limitations:
wherein the at least one server is configured to tag the set of annotated images by associating at least one of the images in the set of annotated images with a custom DICOM tag; (Tochilnik 0081, 0091).
Halmann discloses DICOM formats, but does not expressly disclose custom DICOM tags. Tochilnik discloses Custom DICOM Tags used to include supplemental information for a radiological exam data. Therefore, it would have been obvious to one of ordinary skill in the art, .
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,569,097 B1 to McMorrow et al discloses an ultrasound imaging system that provides image data to a radiologist together with additional information including a photograph of the patient and/or documents.
US PGPUB 2011/0123075 A1 to Nie discloses an ultrasound imaging system that includes notes that may be selectively deleted by a radiologist.
US PGPUB 2016/0239519 A1 to Levy et al. discloses a system and method for tagging photographs for deletion.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Date: 30 December, 2021